         Case 1:17-cr-00662-PAE Document 178 Filed 12/17/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------- x
                                    :
UNITED STATES OF AMERICA            :
                                    :                          ORDER OF RESTITUTION
          - v. -                    :
                                    :                         S1 17-CR-662 (PAE)
LUIS MONSANTO-GERMOSEN,             :
                                    :
                     Defendant.     :
                                    :
----------------------------------- x

THE HONORABLE PAUL A. ENGELMAYER, United States District Judge:

       Upon the application of the United States of America, by its attorney, Audrey Strauss,

Acting United States Attorney for the Southern District of New York, Michael D. Neff and Jessica

Greenwood, Assistant United States Attorneys, of counsel; the presentence report; defendant LUIS

MONSANTO-GERMOSEN’s conviction on Count One of the S1 Superseding Indictment; and all

other proceedings in this case, it is hereby ORDERED that:

       1.      Amount of Restitution

       LUIS MONSANTO-GERMOSEN, the defendant, shall pay restitution in the total amount

of $20,480.00, pursuant to 18 U.S.C. §§ 3663 and 3663A, to the victims of the offense charged in

Count One. The names, addresses, and specific amounts owed to each victim are set forth in the

Schedule of Victims, attached hereto as Schedule A. Upon advice by the United States Attorney’s

Office of a change of address of a victim, the Clerk of the Court is authorized to send payments to

the new address without further order of this Court.
         Case 1:17-cr-00662-PAE Document 178 Filed 12/17/20 Page 2 of 6




               A.       Joint and Several Liability

       The defendant’s entire restitution obligation is joint and several with co-defendant Kenlee

Galvez. Specifically:

       1. August 7, 2017 Robbery: $3,640.00 with Kenlee Galvez;

       2. August 18, 2017 Robbery: $9,250.00 with Kenlee Galvez;

       3. August 30, 2017 Robbery: $705.00 with Kenlee Galvez;

       4. September 7, 2017 Robbery: $3,875.00 with Kenlee Galvez; and

       5. September 11, 2017 Robbery: $3,010.00 with Kenlee Galvez.

               B.       Apportionment Among Victims

       Restitution shall be paid to the victims identified in the Schedule of Victims, attached

hereto as Schedule A, on a pro rata basis, whereby each payment shall be distributed proportionally

to each victim based upon the amount of loss for each victim, as set forth more fully in Schedule A.

       2.      Schedule of Payments

       Pursuant to 18 U.S.C. § 3664(f)(2), in consideration of the financial resources and other

assets of the Defendant, including whether any of these assets are jointly controlled; projected

earnings and other income of the Defendant; and any financial obligations of the Defendant;

including obligations to dependents, the Defendant shall pay restitution in the manner and

according to the schedule that follows:

       In the interest of justice, restitution shall be payable in installments pursuant to 18 U.S.C.

§ 3572(d)(1) and (2).     While serving the term of imprisonment, the Defendant shall make

installment payments toward his restitution obligation, and may do so through the Bureau of

Prisons’ (BOP) Inmate Financial Responsibility Plan (IFRP). Pursuant to BOP policy, the BOP

may establish a payment plan by evaluating the Defendant’s six-month deposit history and

subtracting an amount determined by the BOP to be used to maintain contact with family and

                                                 2
         Case 1:17-cr-00662-PAE Document 178 Filed 12/17/20 Page 3 of 6




friends. The remaining balance may be used to determine a repayment schedule. BOP staff shall

help the Defendant develop a financial plan and shall monitor the inmate’s progress in meeting his

restitution obligation. Any unpaid amount remaining upon release from prison will be paid 10%

of gross monthly income.

       3.      Payment Instructions

       The Defendant shall make restitution payments by certified check, bank check, money

order, wire transfer, credit card or cash. Checks and money orders shall be made payable to the

“SDNY Clerk of the Court” and mailed or hand-delivered to: United States Courthouse, 500 Pearl

Street, New York, New York 10007 - Attention: Cashier, as required by 18 U.S.C. § 3611. The

Defendant shall write his name and the docket number of this case on each check or money order.

Credit card payments must be made in person at the Clerk’s Office. Any cash payments shall be

hand delivered to the Clerk’s Office using exact change, and shall not be mailed. For payments

by wire, the Defendant shall contact the Clerk’s Office for wiring instructions.

       4.      Additional Provisions

       The Defendant shall notify, within 30 days, the Clerk of Court, the United States Probation

Office (during any period of probation or supervised release), and the United States Attorney’s

Office, 86 Chambers Street, 3rd Floor, New York, New York 10007 (Attn: Financial Litigation

Unit) of (1) any change of the Defendant’s name, residence, or mailing address or (2) any material

change in the Defendant’s financial resources that affects the Defendant’s ability to pay restitution

in accordance with 18 U.S.C. § 3664(k). If the Defendant discloses, or the Government otherwise

learns of, additional assets not known to the Government at the time of the execution of this order,

the Government may seek a Court order modifying the payment schedule consistent with the

discovery of new or additional assets.



                                                 3
          Case 1:17-cr-00662-PAE Document 178 Filed 12/17/20 Page 4 of 6




        5.      Restitution Liability

        The Defendant’s liability to pay restitution shall terminate on the date that is the later of 20

years from the entry of judgment or 20 years after the Defendant’s release from imprisonment, as

provided in 18 U.S.C. § 3613(b). Subject to the time limitations in the preceding sentence, in the

event of the death of the Defendant, the Defendant’s estate will be held responsible for any unpaid

balance of the restitution amount, and any lien filed pursuant to 18 U.S.C. § 3613(c) shall continue

until the estate receives a written release of that liability.




                                                    4
         Case 1:17-cr-00662-PAE Document 178 Filed 12/17/20 Page 5 of 6




       6.      Sealing

       Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of Criminal

Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims, attached hereto

as Schedule A, shall be filed under seal, except that copies may be retained and used or disclosed

by the Government, the Clerk’s Office, and the Probation Department, as need be to effect and

enforce this Order, without further order of this Court.


       AGREED AND CONSENTED TO:

       AUDREY STRAUSS
       Acting United States Attorney for the
       Southern District of New York

       By: ________________________________                          9/10/2020
           Michael D. Neff / Jessica Greenwood                       DATE
           One Saint Andrew’s Plaza
           New York, NY 10007
           Tel.: (212) 637-2107/1090


       LUIS MONSANTO-GERMOSEN

           _
           ________________    E\FRXQVHO
       By: ___________________________                                
                                                                     ____________
           LUIS MONSANTO-GERMOSEN
                MONSANTO                                             DATE


       By: ___________________________
           ________________                                           
                                                                     ____________
           Ezra Spilke, Esq.                                         DATE
           Law Offices of Ezra Spilke
           1825 Foster Avenue, Suite 1K
           Brooklyn, New York 11230

       SO ORDERED:


            
       _______________________________________
       THE HONORABLE PAUL A. ENGELMAYER
                                                                       12/17/2020
                                                                     ____________
                                                                     DATE
       UNITED STATES DISTRICT JUDGE
       SOUTHERN DISTRICT OF NEW YORK


                                                 5
Case 1:17-cr-00662-PAE Document 178 Filed 12/17/20 Page 6 of 6




     EXHIBIT A – SEALED SCHEDULE OF VICTIMS
